Case: 21-11122       Document: 00516259470             Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                March 30, 2022
                                     No. 21-11122
                                                                                Lyle W. Cayce
                                   Summary Calendar                                  Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Isidoro Reyes-Lopez,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:21-CR-73-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Isidoro Reyes-Lopez appeals his conviction and sentence for illegal
   reentry after deportation under 8 U.S.C. § 1326(a) and (b)(1). He contends
   that the recidivism enhancement in § 1326(b) is unconstitutional because it
   permits a sentence above the otherwise-applicable statutory maximum estab-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-11122       Document: 00516259470            Page: 2       Date Filed: 03/30/2022




                                       No. 21-11122


   lished by § 1326(a) based on facts that are neither alleged in the indictment
   nor found by a jury beyond a reasonable doubt. Reyes-Lopez acknowledges
   that this argument is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998), but he seeks to preserve it for possible Supreme Court
   review. The government moves without opposition for summary affirmance
   or, alternatively, for an extension of time to file its brief.
            Supreme Court decisions such as Alleyne v. United States, 570 U.S. 99
   (2013), and Apprendi v. New Jersey, 530 U.S. 466 (2000), did not overrule
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553–54 (5th Cir.
   2019).    Thus, Reyes-Lopez is correct that his argument is foreclosed.
   Because the government’s position “is clearly right as a matter of law so that
   there can be no substantial question as to the outcome of the case,” summary
   affirmance is appropriate. Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969).
            Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment is AFFIRMED. The government’s alternative motion for an
   extension is DENIED.




                                            2